OPINION — AG — UNDER 36 Ohio St. 1971 6092 [36-6092], A PROVISION IN AN AUTOMOBILE LIABILITY INSURANCE POLICY WHICH PROVIDES THE INSURER WITH THE RIGHT OF SET OFF OR SUBROGATION EITHER BY WAY OF AN EXCESS COVERAGE EXCLUSION OR OTHERWISE, WITH REGARD TO MEDICAL PAYMENTS MADE THEREUNDER ON BEHALF OF THE NAMED INSURED OR ANY RELATIVE OF THE NAMED INSURED WHO IS ALSO A MEMBER OF THE NAMED INSURED'S HOUSEHOLD, IS INVALID AND UNENFORCEABLE. CITE: OPINION NO. 78-164 (GERALD E. WEIS)  ** NOTE — SEE 637 P.2d 125, AETNA CASUALTY AND SURETY V. STATE BOARD FOR PROPERTY RATES